 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE

10
                                                         Cause No. 2:21-cv-470-RSL
11   ROBERT KESSLER,
12                          Plaintiff,
                                                         STIPULATION OF DISMISSAL WITH
13                        -vs-                           PREJUDICE FOR DEFENDANT MI
                                                         FONDITA DEL ITSMO INC
14   VENUSTIANO VASQUEZ and MI
     FONDITA DEL ITSMO INC., individually,
15
                            Defendants.
16
17          Plaintiff, Robert Kessler, by and through undersigned counsel, hereby files this Stipulation
18
     of Dismissal to dismiss with prejudice Defendant Mi Fondita Del Itsmo Inc. from this action
19
     pursuant to the parties’ settlement agreement and LCR 7(d)(1).
20
21
22          IT IS SO ORDERED. Defendant Mi Fondita Del Itsmo Inc. is hereby Dismissed with

23   prejudice.
24
            Dated this 28th day of May, 2021.
25
26
                                                  Robert S. Lasnik
27                                                United States District Judge
     ORDER OF DISMISSAL    Page | - 1 -                                         Enabled Law Group
                                                                                P.O. Box 18953
                                                                                Spokane, WA 99228
                                                                                (206) 445-3961
 1
 2
 3
 4
 5          DATED this 28 May 2021.
 6
                                         Respectfully submitted,
 7
 8                                       /s/ Derek Butz
 9                                       Derek Butz
                                         WSBA #54240
10                                       Enabled Law Group
                                         P.O. Box 18953
11                                       Spokane, Washington 99228
12                                       Telephone: 206-445-3961
                                         Email: DB@Enabledlawgroup.com
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

     ORDER OF DISMISSAL   Page | - 2 -                             Enabled Law Group
                                                                   P.O. Box 18953
                                                                   Spokane, WA 99228
                                                                   (206) 445-3961
